UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2508



JAMES A. TALLEY, In his individual capacity
and in his capacity as parent and custodian of
Asia Brianna Talley, a minor plaintiff,

                                            Plaintiff - Appellant,

          and


CYNTHIA TALLEY, In her individual capacity and
in her capacity as parent and custodian of
Asia Brianna Talley, a minor plaintiff,

                                                        Plaintiff,

          versus


JOHN S. FARRELL, Individually and in his
official capacity, Chief, Prince George's
County Police; JOHN C. LINDSAY, Major, #923,
individually and in his official capacity
Prince George's County Police Department,
Commander, Inspectional Services; LINDA DIXON,
Captain, #887,individually and in her official
capacity   Prince   George's   County   Police
Department, Inspection Services; HENRY HAMER,
Lieutenant, #687, individually and in his
official capacity Prince George's County
Police Department Internal Affairs Division;
ALLEN DISCHINGER, Sergeant, #972, individually
and in his official capacity Prince George's
County Police Department Internal Affairs
Division; JOSEPH A. ROLLO, Individually and in
his official capacity, Director, Psychological
Services Division Prince George's County
Police Department; EDWARD WALTERS, Sergeant,
#1515, individually and in his official
capacity   Prince   George's   County   Police
Department District Three; KATIE KELLEY,
Officer, #2409, individually and in her
official capacity Prince George's County
Police Department District Three; FRANCIS
MAMMANO, Captain, #1698, individually and in
his official capacity Prince George's County
Police Department District Two; ANGELO PIAZZA,
Officer, #2337, individually and in his
official capacity Prince George's County
Police Department District Three; JOSEPH COX,
Lieutenant, #906, individually and in his
official capacity Prince George's County
Police Department District Two; JAMES O'NEIL,
III, Detective, #838, individually and in his
official capacity Prince George's County
Police   Department   District    Two;   GLYDE
MONTGOMERY, Sergeant, #866, individually and
in their official capacity Prince George's
County Police Department District Three; JOHN
DOE, Officers, individually and in their
official capacity Prince George's County
Police Department; PRINCE GEORGE'S COUNTY,
MARYLAND, A body corporate and politic,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
00-3463-CCB)


Submitted:   June 26, 2002              Decided:   August 22, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David M. Melnick, Rockville, Maryland, for Appellant.     Sean D.
Wallace, County Attorney, John A. Bielec, Deputy County Attorney,
Laura J. Gwinn, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                2
PER CURIAM:

     James A. Talley appeals the district court’s orders granting

partial summary judgment to Defendants and denying Talley’s motions

under Fed. R. Civ. P. 59(e) and for leave to file a second amended

complaint in this employment discrimination action.     Our review

discloses that Talley voluntarily dismissed without prejudice the

remaining claims in his suit pursuant to Fed. R. Civ. P. 41(a)

prior to noting his appeal of the district court’s orders. Because

Talley failed to obtain a certification to appeal under Fed. R.

Civ. P. 54(b), we find that we are without jurisdiction over this

appeal.   See Mesa v. United States, 61 F.3d 20, 21-22 (11th Cir.

1995).

     We accordingly dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3